COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Alan Nelson Crotts v. The State of Texas

Appellate case number:       01-18-00666-CR

Trial court case number:     13-CCR-165781

Trial court:                 County Court at Law No. 3 of Fort Bend County

       Appellant, Alan Nelson Crotts, has filed a notice of appeal of the trial court’s
“effective denial” of a motion for evidentiary hearing on his application for a writ of
habeas corpus. See TEX. R. APP. P. 25.2(b), 27.1(b). The reporter’s record filed in this
appeal reflects that, on March 23, 2018, the trial court denied appellant’s application. On
November 15, 2018, we abated the appeal and remanded the case to the trial court for
appellant to obtain a signed, written order denying his application for a writ of habeas
corpus and for the trial court to enter written findings of fact and conclusions of law, if
appropriate, and execute a certification of appellant’s right to appeal.
       On November 30, 2018, the trial court clerk filed a supplemental clerk’s record
that included a signed order denying appellant’s application for a writ of habeas corpus.
However, the supplemental clerk’s record does not include findings of fact and
conclusions of law or a certification of appellant’s right to appeal the order denying the
application for a writ of habeas corpus. Accordingly, we direct the trial court to
immediately:
       1. enter written findings of fact and conclusions of law in compliance with Texas
          Code of Criminal Procedure article 11.072, section 7(a); and
       2. execute a certification of appellant’s right of appeal that complies with Texas
          Rule of Appellate Procedure 25.2(d) and indicates whether appellant has the
          right to appeal the order denying his application for a writ of habeas corpus
          signed on November 28, 2018.
        The trial court clerk is directed to file a supplemental clerk’s record containing (1)
a certification of appellant’s right of appeal as to the denial of his application for a writ of
habeas corpus, and (2) the trial court’s findings of fact and conclusions of law in
conjunction with the denial of appellant’s application for a writ of habeas corpus. The
supplemental clerk’s record shall be filed with this Court no later than 30 days from the
date of this order. See TEX. R. APP. P. 34.5(c) (2).
      The appeal remains abated, treated as a closed case, and removed from this
Court’s active docket.

      It is so ORDERED.


Judge’s signature: __/s/ Terry Jennings____
                    Acting individually  Acting for the Court


Date: __December 11, 2018___